DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities.  
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification lacks appropriate headings.  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
an evaluation device in claim 15, 20 and 24;
evaluation and display unit in claims 18 and 27; and
transmission unit in claims 19, 20, 22, 23, 28-31 and 34.

•	an evaluation device in claim 15, 20 and 24 is a digital signal processor (Specification, [0046]);
•	evaluation and display unit in claims 18 and 27 is mobile telephone (Specification, [0048]); and
•	transmission unit in claims 19, 20, 22, 23, 28-31 and 34 is a WLAN or Bluetooth transmitter (Specification, para [0060]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 31 contain the trademark/trade name BLUETOOTH.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, 19-26, 29-32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0121826 A1 to Song (Cited by Applicant).
As to claim 15, Song discloses a system for determining a value representing a sleep quality, said system comprising: a first sensor (20, 110) coupled to a piece of sleep or rest furniture (para [0033]) and configured to determine physiological data of a person using the piece of sleep or rest furniture in response to a detection of a vibration, movement and/or sound (“a weight sensor unit including a plurality of pressure sensors, which detect pressures in response to a presence and a movement of a user” Abstract), an evaluation device (130) operably connected to the first sensor (para [0038]); and a second sensor (20, 120) provided on the piece of sleep or rest furniture or in an ambient environment of the piece of sleep or rest furniture (“the environment sensor units 120 attached to the bed” para [0036]), said second sensor configured to detect an ambient parameter (para [0036]).

As to claim 16, Song discloses the system of claim 15, wherein the second sensor is a temperature sensor, a humidity sensor, an airborne sound sensor or a brightness sensor (“The sensors include, for example, a temperature sensor, a moisture sensor, a luminance sensor, a noise sensor and a Piezoelectric InfraRed (PIR) sensor, and detect an environment surrounding the bed.” Para [0036]).



As to claim 19, Song discloses the system of claim 17, further comprising: a housing accommodating the second sensor and the evaluation circuit; and a transmission unit accommodated in the housing (Fig. 4) and configured to output the ambient data (“…the environment sensor units 120 attached to the bed include a plurality of sensors and a sensor communication part.” and “…the environment information transmitted from the environment sensor units 120 … to the controller 130” para [0036]).

As to claim 20, Song discloses a sensor arrangement (20, 120) for detecting an ambient parameter of a piece of sleep or rest furniture, said sensor arrangement comprising: a sensor measuring an ambient parameter (“The sensors include, for example, a temperature sensor, a moisture sensor, a luminance sensor, a noise sensor and a Piezoelectric InfraRed (PIR) sensor, and detect an environment surrounding the bed.” Para [0036]); an evaluation circuit evaluating a signal from the sensor (para [0040]); and a transmission unit outputting the ambient parameter in the form of digital ambient data (“…the environment sensor units 120 attached to the bed include a plurality of sensors and a sensor communication part.” and “…the environment information transmitted from the environment sensor units 120 … to the controller 130” para [0036]).

As to claim 21, Song discloses the sensor arrangement of claim 20, wherein the sensor is a temperature sensor, a humidity sensor, an airborne sound sensor or a brightness sensor (“The sensors include, for example, a temperature sensor, a moisture sensor, a luminance sensor, a noise sensor and a Piezoelectric InfraRed (PIR) sensor, and detect an environment surrounding the bed.” Para [0036]).

As to claim 22, Song discloses the sensor arrangement of claim 20, wherein the transmission unit is configured for wireless transmission of the digital ambient data (para [0038]).



As to claim 24, Song discloses a piece of sleep or rest furniture, comprising a system for determining a value representing a sleep quality, said system comprising a first sensor (20, 110) coupled to the piece of sleep or rest furniture (para [0033]) and configured to determine physiological data of a person using the piece of sleep or rest furniture in response to a detection of a vibration, movement and/or sound (“a weight sensor unit including a plurality of pressure sensors, which detect pressures in response to a presence and a movement of a user” Abstract), an evaluation device (130) operably connected to the first sensor (para [0038]), and a second sensor (20, 120) provided on the piece of sleep or rest furniture or in an ambient environment of the piece of sleep or rest furniture (“the environment sensor units 120 attached to the bed” para [0036]), said second sensor configured to detect an ambient parameter (para [0036]).

As to claim 25, Song discloses the piece of sleep or rest furniture of claim 24, wherein the second sensor is a temperature sensor, a humidity sensor, an airborne sound sensor or a brightness sensor (“The sensors include, for example, a temperature sensor, a moisture sensor, a luminance sensor, a noise sensor and a Piezoelectric InfraRed (PIR) sensor, and detect an environment surrounding the bed.” Para [0036]).

As to claim 26, Song discloses the piece of sleep or rest furniture of claim 24, wherein the system includes an evaluation circuit configured to determine ambient data from a signal of the second sensor (para [0040]).
	
As to claim 28, Song discloses the piece of sleep or rest furniture of claim 26, wherein the system includes a housing accommodating the second sensor and the evaluation circuit, and a transmission unit accommodated in the housing (Fig. 4) and configured to output the ambient data (“…the environment sensor units 120 attached to the bed include a plurality of sensors and a sensor communication part.” and 

As to claim 29, Song discloses the piece of sleep or rest furniture of claim 24, further comprising a sensor arrangement (20, 120) for detecting the ambient parameter, said second sensor being part of the sensor arrangement which further includes an evaluation circuit  evaluating a signal from the second sensor (para [0040]), and a transmission unit outputting the ambient parameter in the form of digital ambient data (“…the environment sensor units 120 attached to the bed include a plurality of sensors and a sensor communication part.” and “…the environment information transmitted from the environment sensor units 120 … to the controller 130” para [0036]).

As to claim 30, Song discloses the piece of sleep or rest furniture of claim 24, wherein the transmission unit is configured for wireless transmission of the digital ambient data (para [0038]).

As to claim 31, Song discloses the piece of sleep or rest furniture of claim 24, wherein the transmission unit is configured for wireless transmission in accordance with a Bluetooth and/or WLAN protocol (para [0038]).

As to claim 32, Song discloses the piece of sleep or rest furniture of claim 24, constructed in the form of a bed (para [0033]).

As to claim 34, Song discloses the piece of sleep or rest furniture of claim 31, further comprising a sensor arrangement for detecting the ambient parameter, said second sensor being part of the sensor arrangement which further includes an evaluation circuit evaluating a signal from the second sensor, and a transmission unit outputting the ambient parameter in the form of digital ambient data, wherein at least one of the evaluation device and the sensor arrangement is integrated into the control unit of the electromotive furniture drive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of US 2015/0130595 A1 to Hille.

As to claim 18, Song discloses the system of claim 17.  Song does not teach an evaluation and display unit coupled to the evaluation device and the evaluation circuit and adapted to evaluate the physiological data and the ambient data to thereby determine the value representing the sleep quality.  Hille discloses an evaluation and display unit (a mobile phone 4) coupled to the evaluation device and the evaluation circuit and adapted to evaluate the physiological data and the ambient data to thereby determine the value representing the sleep quality (para [0056], [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mobile phone of Hille to evaluate the data of Song to provide a portable, compact processing device for the user.

As to claim 27, Song discloses the piece of sleep or rest furniture of claim 26. Song does not teach wherein the system includes an evaluation and display unit coupled to the evaluation device and the evaluation circuit and adapted to evaluate the physiological data and the ambient data to thereby 

As to claim 33, Song discloses the piece of sleep or rest furniture of claim 24. Song does not teach an electromotive furniture drive including a control unit and an adjusting drive. Hille teaches an electromotive furniture drive including a control unit and an adjusting drive (Abstract, [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electromotive furniture drive, as taught by Hille, with the system of Song to correct sleep disorders such as snoring or apnea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/David J. McCrosky/Primary Examiner, Art Unit 3791